59976: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 59976


Short Caption:VIEGA GMBH VS. DIST. CT. (AVENTINE-TRAMONTI HOMEOWNERS' ASSOC.)Classification:Original Proceeding - Civil - Prohibition


Related Case(s):56755, 59673, 60787, 61519, 61596, 61747, 63324, 65031


Lower Court Case(s):Clark Co. - Eighth Judicial District - A555328Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:ParraguirrePanel Assigned:
					En Banc
					


Replacement:None for Justice Parraguirre


To SP/Judge:SP Status:


Oral Argument:11/15/2012 at 10:00 AMOral Argument Location:Carson City


Submission Date:11/15/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerViega GmbHKevin M. Green
							(Fennemore Craig, P.C./Phoenix)
						Matthew J. Kemner
							(Carroll, Burdick & McDonough, LLP)
						John H. Mowbray
							(Fennemore Craig Jones Vargas/Las Vegas)
						Janice Procter-Murphy
							(Fennemore Craig, P.C./Phoenix)
						Nicholas B. Salerno
							(Lincoln, Gustafson & Cercos)
						Christopher A. Turtzo
							(Wolfe & Wyman LLP/Phoenix)
						


PetitionerViega International GmbHKevin M. Green
							(Fennemore Craig, P.C./Phoenix)
						Matthew J. Kemner
							(Carroll, Burdick & McDonough, LLP)
						John H. Mowbray
							(Fennemore Craig Jones Vargas/Las Vegas)
						Janice Procter-Murphy
							(Fennemore Craig, P.C./Phoenix)
						Nicholas B. Salerno
							(Lincoln, Gustafson & Cercos)
						Christopher A. Turtzo
							(Wolfe & Wyman LLP/Phoenix)
						


Real Party in InterestAventine-Tramonti Homeowners AssociationScott K. Canepa
							(Canepa Riedy Abele & Castello)
						James D. Carraway
							(Carraway & Associates)
						J. Randall Jones
							(Kemp, Jones & Coulthard, LLP)
						Francis Lynch, II
							(Lynch, Hopper & Salzano, LLP)
						Robert C. Maddox
							(Maddox, Segerblom & Canepa, LLP)
						Terry W. Riedy
							(Canepa Riedy Abele & Castello)
						


RespondentSusan Johnson


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-17314: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/04/2012Filing FeeFiling Fee Paid. $250.00 from Fennemore Craig, P.C.  Check no. 3674.


01/04/2012Petition/WritFiled Petition for Writ of Prohibition.12-00356




01/04/2012AppendixFiled Appendix to Petition for Writ.  Volumes 1-4.12-00357




01/04/2012OtherJustice Ron Parraguirre disqualified from participation in this matter. Disqualification Reason: Law Firms - Kemp Jones & Coulthard.


01/05/2012Other Incoming DocumentReceived CD containing appendix to petition for writ (12-00357).


01/12/2012Order/ProceduralFiled Order/Answer Writ Petition. Answer due: 30 days. Petitioners shall have 15 days from service of answer to file any reply.12-01116




02/13/2012Petition/WritFiled Real Party in Interest's Answer to Petition for Writ of Prohibition.Y12-04679




02/28/2012Petition/WritFiled Reply in Support of Petition for Writ of Prohibition.Y12-06384




04/19/2012MotionFiled Petitioners Viega GmbH and Viega International GmbH's Motion for Stay Pending Resolution of Writ Petition.12-12565




05/02/2012MotionFiled Real Party In Interest's Response to Petitioners Viega GmbH and Viega International GmbH's Motion for Stay Pending Resolution of Writ Proceedings.12-13855




05/09/2012MotionFiled Petitioners; Viega GMBH and Viega Internation GMBH's Reply In Support of Motion for Stay Pending Resolution of Writ Petition.12-14560




06/08/2012MotionFiled Emergency Motion Under NRAP 27(e) to Stay Proceedings Against Petitioners Pending Resolution of Writ Petition Re Personal Jurisdiction.12-18092




06/13/2012Order/ProceduralFiled Order Granting Motions for Stay. This stay shall remain in place pending further order of this court. Fn1[The requests for security or other consideration if a stay is granted, which is contained in the oppositions to the stay motions filed by real parties in interest, are denied. Petitioner's motion to strike certain documents attached to the opposition to their stay motion, which was contained in the reply brief filed in Docket No. 60015, is denied as moot.] Nos. 59673/59976/60015.12-18617




08/24/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.12-26835




10/12/2012Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Thursday, November 15, 2012, @ 10:00 a.m. in Carson City.  Argument shall be limited to 30 minutes.12-32415




10/31/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-34346




11/15/2012Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP12 NS/KP/JH


08/08/2013Letter/IncomingReceived Letter from pro hac vice attorney Matthew Kemner suggesting that the court delay its decision in these cases pending the USSC decision in a related matter.  Nos. 59976 and 60015. (RETURNED, UNFILED, PER ORDER OF 8/27/13).


08/20/2013MotionFiled Motion for Procedural Order and Motion to Supplement the Record on Appeal.13-24481




08/27/2013Order/ProceduralFiled Order Regarding Motion. Petitioners filed a motion seeking to withdraw a letter that they submitted to this court for filing on August 8, 2013, in both Docket No. 59976 and Docket No. 60015, and to supplement the record in these writ proceedings.  We therefore direct the clerk of this court to return, unfiled, the letter provisionally received in this court on August 8, 2013, in both docket numbers. Petitioners shall have 15 days from the date of this order to file and serve a supplement to their motion addressing the distinction between general personal jurisdiction and specific personal jurisdiction under an agency theory, and whether, to the extent that this court determines that these matters may be resolved based on the parties' arguments for and against the use of an agency theory to establish specific personal jurisdiction, delaying resolution of these petitions pending a decision from the United States Supreme Court would still be warranted, given that the parties in Bauman have briefed the issue for review in terms of general jurisdiction. Real parties in interest may file and serve any response to the petitioners' motion and supplement thereto within 15 days from the date that the supplement is served. Nos. 59976/60015.13-25407




09/11/2013MotionFiled Supplemental Memorandum of Points and Authorities in Support of Motion to Supplement the Record on Petition for Writ of Prohibition.13-26901




09/26/2013MotionFiled Real Party in Interest's Response to Supplemental Memorandum of Points and Authorities in Support of Motion to Supplement the Record on Petition for Writ of Prohibition.13-28886




01/22/2014MotionFiled Motion to Supplement the Record on Appeal and Request for Supplemental Briefing.14-02177




01/30/2014MotionFiled Real Party In Interest's Opposition to Motion to Supplement Record On Appeal And To Request for Supplemental Briefing.14-03163




05/29/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." Fn1[The Honorable Ron D. Parraguirre, Justice, voluntarily recused himself from participation in the decision of this matter.] Fn2[We deny the Viega GmbH and Viega International's January 22, 2014, motion to supplement the record on appeal and request for additional supplemental briefing.] Before the Court EN BANC. Author: Hardesty, J. Majority: Hardesty/Douglas/Cherry/Saitta. Pickering, J. Gibbons, C.J., concurring in the result only. 130 Nev. Adv. Opn. No. 40. EN BANC14-17314




05/29/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to John H. Mowbray for service upon Judge Susan Johnson.14-17366




06/10/2014WritFiled Returned Writ. Original Writ returned. Served on Judge Susan Johnson on June 5, 2014.14-18895




06/23/2014RemittiturIssued Notice in Lieu of Remittitur.14-20592




06/23/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.